20 U.S. 490 (1822)
7 Wheat. 490
THE SANTA MARIA.
THE Spanish Consul, Libellant.
Supreme Court of United States.
February 20, 1822.
March 14, 1822.
*491 Mr. Winder, for the appellant.
Mr. D. Hoffman, for the respondent.
*494 Mr. Justice LIVINGSTON delivered the opinion of the Court, and after stating the case, proceeded as follows:
In a case of so palpable a fitting out and arming in an American port, and proceeding thence directly on a cruize, (whether with or without a commission, is in this case immaterial,) the counsel for the claimant and libellant was right in not attempting to justify the capture. He has therefore confined his endeavours to show the insufficiency of the evidence to establish *495 any title in the libellant, or in those whom he represents, to the merchandize in question.
The allegation of the libel is, that the property was part of the cargo of the Spanish ship Santa Maria, which was captured by the Patriota in the year 1817. The appellant says, there is no adequate proof of this fact. Without laying any stress on the register of this ship, which has been sent from the Havana, and to which the appellant has objected, there are four witnesses, and they are the only witnesses in the cause, whose relation is so uniform and particular as to leave no room to entertain doubt on any part of this transaction.
Three of them were on board of the Patriota, at the time of her sailing on her illegal cruise. They establish, not only the unlawful armament of this vessel in the port of Baltimore, but the capture of the Santa Maria, and that the sugars libelled are the identical sugars which were taken out of her, and put on board of the schooner Harriet, in which they were brought to Baltimore. The other witness, Causter, although not present at the capture, testifies, in the most positive terms, and of his own knowledge, that the sugars libelled were part of the cargo of the Santa Maria. He speaks so much in detail on the subject, and his means of information were so ample, that it is impossible he should be mistaken. Under these circumstances, and when not a single witness has been examined to throw any doubt on the subject, the Court perceives no reason for disturbing the sentence of the Circuit Court, which is affirmed with costs.